
	
		I
		112th CONGRESS
		1st Session
		H. R. 2766
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Gary G. Miller of
			 California (for himself and Mr.
			 Hunter) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend titles 23 and 49, United States Code, to
		  accelerate the delivery process for highway and public transportation
		  construction projects, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Breaking Down Barriers Act of
			 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Advance construction of highway projects.
					Sec. 3. Surface transportation project delivery pilot
				program.
					Sec. 4. Methods to consolidate and streamline environmental
				impact statement processing.
					Sec. 5. Categorical exclusions.
					Sec. 6. Administration of highway and public transportation
				projects with high non-Federal shares.
					Sec. 7. Requirements for prompt payments and approvals by the
				Secretary of Transportation.
					Sec. 8. Assistance to State and Federal agencies.
				
			2.Advance
			 construction of highway projects
			(a)FindingCongress finds that it is in the public
			 interest for the Secretary of Transportation to allow States to carry out
			 advance construction activities under section 115 of title 23, United States
			 Code, as a method for accelerating the delivery of highway projects and
			 creating jobs.
			(b)Preapproval
			 spending; letters of no prejudiceSection 115 of title 23, United States
			 Code, is amended by adding at the end the following:
				
					(d)Preapproval
				spendingIn approving an
				application for a project under this section, the Secretary may include as part
				of the project activities carried out by the State before the date of approval
				of the application if the Secretary determines that the activities were carried
				out in accordance with the requirements applicable to the project.
					(e)Letters of no
				prejudice
						(1)IssuanceThe
				Secretary may issue letters of no prejudice for projects under this section in
				the same manner as the Secretary issues such letters for public transportation
				projects under sections 5307 and 5309 of title 49.
						(2)TimingTo
				accelerate project delivery, the Secretary may issue a letter of no prejudice
				for a project at the time the project is included in the transportation
				improvement program of the State developed under section 135(f) or as soon as
				practicable thereafter.
						.
				
			3.Surface transportation
			 project delivery pilot programSection 327 of title 23, United States Code,
			 is amended—
			(1)in the section
			 heading by striking pilot;
			(2)in subsection
			 (a)(1) by striking pilot;
			(3)in subsection (a)(2)—
				(A)in subparagraph
			 (B) by striking clause (ii) and inserting the following:
					
						(ii)the Secretary may not assign any
				responsibility imposed on the Secretary by section 134 or
				135.
						;
				and
				(B)by adding at the
			 end the following:
					
						(F)Preservation of
				flexibilityThe Secretary
				shall not require a State, as a condition of participation in this program, to
				forego project delivery methods that are otherwise permissible for highway
				projects.
						(G)Highway
				projectA highway project under subparagraph (A) includes any
				project eligible under this title. With respect to such a project, a State may
				assume the responsibilities administered by the Federal Highway Administration,
				but the State may not assume the responsibilities of any other modal
				administration within the
				Department.
						;
				(4)in subsection
			 (b)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)Participating
				States
							(A)In
				generalAll States are
				eligible to participate in the program.
							(B)Special
				ruleAny State participating
				in the program under this section on September 30, 2009, shall be permitted by
				the Secretary to continue to participate in the program and such State shall
				not have to submit an application under paragraph (2) in order to participate
				in the program.
							;
				and
				(B)in paragraph (2) by striking this
			 section, the Secretary shall promulgate and inserting the
			 Breaking Down Barriers Act of 2011, the Secretary shall modify, as
			 appropriate,; and
				(5)by striking subsection (i) and inserting
			 the following:
				
					(i)TerminationThe Secretary may terminate the
				participation of any State in the program if—
						(1)the Secretary
				determines that the State is not adequately carrying out the responsibilities
				assigned to the State;
						(2)the Secretary provides to the State—
							(A)notification of
				the determination of noncompliance; and
							(B)a period of at
				least 30 days during which to take such corrective action as the Secretary
				determines is necessary to comply with the applicable agreement; and
							(3)the State, after
				the notification and period provided under paragraph (2), fails to take
				satisfactory corrective action, as determined by
				Secretary.
						.
			4.Methods to
			 consolidate and streamline environmental impact statement processing
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study on methods to consolidate and streamline the
			 environmental impact statement process as the process applies to the
			 construction of Federal-aid highway and highway safety construction projects
			 and public transportation projects.
			(b)ContentsThe study shall focus on current procedures
			 for environmental impact statements and the feasibility modernizing those
			 procedures to include new media and other communication techniques.
			(c)Report to
			 CongressNot later than 270
			 days after the date of enactment of this Act, the Comptroller General shall
			 submit to Congress a report on the results of the study.
			5.Categorical
			 exclusions
			(a)Recommendations
			 for expanding list of categorical exclusionsThe Secretary of Transportation, in
			 consultation with the Administrator of the Federal Highway Administration and
			 the Administrator of the Federal Transit Administration, shall develop
			 recommendations for expanding the list of activities that are included within
			 classes of action, identified in regulation by the Secretary, that are
			 categorically excluded from requirements for environmental assessments or
			 environmental impact statements pursuant to regulations promulgated by the
			 Council on Environmental Quality under part 1500 of title 40, Code of Federal
			 Regulations.
			(b)Participation of
			 recipientsIn developing the recommendations, the Secretary shall
			 solicit comments from States and other recipients of assistance under title 23,
			 United States Code, and chapter 53 of title 49, United States Code.
			(c)Report to
			 CongressNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report on the
			 recommendations developed under subsection (a).
			6.Administration of
			 highway and public transportation projects with high non-Federal
			 shares
			(a)Highway
			 projectsSection 106 of title
			 23, United States Code, is amended by adding at the end the following:
				
					(j)Administration
				of projects with high non-Federal shares
						(1)Delegation of
				Federal responsibilitiesIn
				carrying out subsection (b), the Secretary may enter into an agreement to
				permit a State to assume all of the responsibilities of the Secretary for a
				project funded using amounts apportioned to the State under this title if the
				State certifies that—
							(A)the project will
				be carried in accordance with the requirements applicable to the project;
				and
							(B)at least
				two-thirds of the total cost of the project will be derived from State
				funds.
							(2)Termination of
				agreementsThe Secretary may terminate an agreement entered into
				for a project under paragraph (1) if the Secretary determines that a
				requirement applicable to the project is not being met.
						.
			(b)Public
			 transportation projectsSection 5334 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(m)Administration
				of projects with high non-Federal shares
						(1)Delegation of
				Federal responsibilitiesThe
				Secretary may enter into an agreement to permit a recipient of funds under
				section 5307 or 5311 to assume all of the responsibilities of the Secretary for
				a project funded using such funds if the recipient certifies that—
							(A)the project will
				be carried in accordance with the requirements applicable to the project;
				and
							(B)at least
				two-thirds of the total cost of the project will be derived from non-Federal
				sources.
							(2)Termination of
				agreementsThe Secretary may terminate an agreement entered into
				for a project under paragraph (1) if the Secretary determines that a
				requirement applicable to the project is not being met.
						.
			7.Requirements for
			 prompt payments and approvals by the Secretary of Transportation
			(a)Extension of
			 highway prompt payment program to other DOT programsThe Secretary of Transportation shall
			 extend the prompt payment program that applies to Federal-aid highway and
			 highway safety construction projects to cover other transportation construction
			 projects for which funding is provided by the Secretary.
			(b)Deadlines for
			 Federal approval actions
				(1)RegulationsThe
			 Secretary of Transportation shall issue regulations to establish deadlines for
			 Federal actions relating to the approval of projects under title 23, United
			 States Code, and chapter 53 of title 49, United States Code.
				(2)Failure to meet
			 approval deadlinesRegulations issued under paragraph (1)
			 shall provide that if an application is submitted to the Secretary for approval
			 of a project under title 23, United States Code, or chapter 53 of title 49,
			 United States Code, and the Secretary does not act on the application on or
			 before the deadline established for that action under such regulations, the
			 application shall be treated as having been approved.
				(3)Deadline for
			 issuance of final regulationsNot later than 1 year after the
			 date of enactment of this Act, the Secretary shall issue final regulations
			 under paragraph (1).
				8.Assistance to
			 State and Federal agenciesSection 139(j)(2) of title 23, United States
			 Code, is amended by adding at the end the following: Such activities may
			 include activities that extend beyond environmental work to other aspects and
			 modes of program and project delivery..
		
